 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT is made and entered into as of this 25th day of May,
2011, by and between Wizard World, Inc., a Delaware corporation with offices at
1350 Ave of the Americas, 2nd floor, New York, NY 10019 (the “Corporation”), and
Gareb Shamus, an individual with an address c/o Wizard World, Inc., 1350 Ave of
the Americas, 2nd floor, New York, NY 10019 (the “Executive”), under the
following circumstances:


RECITALS:
 
A.          The Corporation desires to secure the services of the Executive upon
the terms and conditions hereinafter set forth; and


NOW, THEREFORE, the parties mutually agree as follows:


1.          Employment. The Corporation hereby employs the Executive and the
Executive hereby accepts employment as an executive of the Corporation, subject
to the terms and conditions set forth in this Agreement.


2.          Duties. The Executive shall serve as the Chief Executive Officer,
with such duties, responsibilities and authority as are commensurate and
consistent with his position, as may be, from time to time, assigned to him by
the (Board of Directors (the “Board”). The Executive shall report directly to
the Board of the Corporation. During the Term (as defined in Section 3), the
Executive shall devote his full business time and efforts to the performance of
his duties hereunder unless otherwise authorized by the Board. Notwithstanding
the foregoing, the expenditure of reasonable amounts of time by the Executive
for the making of passive personal investments, the conduct of private business
affairs, charitable and professional activities such as holding non-executive
Director-level position(s) with other firms shall be allowed, provided such
activities do not materially interfere with the services required to be rendered
to the Corporation hereunder and do not violate the restrictive covenants set
forth in Section 9 below.


3.          Term of Employment. The term of the Executive’s employment
hereunder, unless sooner terminated as provided herein (the “Initial Term”),
shall be for a period of three (3) years commencing on May 25, 2011 (the
“Commencement Date”). The term of this Agreement shall automatically be extended
for additional terms of one (1) year each (each a “Renewal Term”) unless either
party gives prior written notice of non-renewal to the other party no later than
sixty (60) days prior to the expiration of the Initial Term (“Non-Renewal
Notice”), or the then current Renewal Term, as the case may be. For purposes of
this Agreement, the Initial Term and any Renewal Term are hereinafter
collectively referred to as the “Term.”


4.          Compensation of Executive.
 
(a)          The Corporation shall pay the Executive as compensation for his
services hereunder, in equal semi-monthly or bi-weekly installments during the
Term, the sum of $140,000 per annum (the “Base Salary”), less such deductions as
shall be required to be withheld by applicable law and regulations. The
Corporation shall review the Base Salary on a semi-annual basis and agrees to
increase it by at least 10% per annum, but has no right to decrease the Base
Salary.


 
 

--------------------------------------------------------------------------------

 
 
(b)          In addition to the Base Salary set forth in Section 4(a) above, the
Executive shall be entitled to receive an annual bonus in an amount equal to one
hundred percent (100%) of his then-current Base Salary (to be paid 50% in cash,
and 50% in restricted stock) based upon the achievement of performance targets
with respect to the Company’s business to be mutually agreed upon by the
Executive and a majority of the Board (the “Bonus Target”); provided, however,
that in the event that the business’s performance for any fiscal year is greater
than seventy-five percent (75%) but less than one hundred percent (100%) of the
applicable Bonus Target, the Executive shall be entitled to the percentage of
the annual bonus determined by linear interpolation; provided further, however,
that in the event the parties are unable to agree to a mutually acceptable Bonus
Target at any time during the Term, the Executive shall receive a guaranteed
annual bonus for any such fiscal year of not less than fifteen percent (15%) of
the Base Salary. In his sole discretion, the Executive may elect to receive the
entirety of such annual bonus in restricted stock at the basis determined by the
Board in good faith. To date, Executive has accrued unpaid salary which the
Company acknowledges as due, owing and payable to Executive.


(c)          The Corporation shall advance or reimburse the Executive for all
reasonable out-of-pocket expenses actually incurred or paid by the Executive in
the course of his employment, consistent with the Corporation’s policy for
reimbursement of expenses from time to time.


(d)          The Executive shall be entitled to participate in such pension,
profit sharing, group insurance, hospitalization, and group health and benefit
plans and all other benefits and plans, including perquisites, if any, as the
Corporation provides to its senior executives (the “Benefit Plans”).


(e)          In addition to the Base Salary and the bonus compensation, the
Executive shall receive stock options to purchase 150.000 shares of the
Corporation’s common stock (“Common Stock”) for serving on the Board. The option
agreement with respect to such options shall provide for such options to vest
thirty-three percent (33%) on each anniversary of the Commencement Date and
shall permit the Executive at least twelve (12) months after the Executive’s
death or Total Disability (as defined in Section 5(a)(ii)) and at least three
(3) months after the Executive’s termination of employment for any other reason
to exercise such options.. Other than such restrictions on exercise, neither the
options nor any shares of Common Stock obtained upon exercise thereof shall be
subject to forfeiture or to the Company’s or other stockholders’ right to
repurchase. The options shall fully vest upon the Executive’s termination
pursuant to Sections 5(a)(i), 5(a)(ii), 5(a)(iii) (provided that the Corporation
provided a Non-Renewal Notice) or 5(a)(v) or by the Corporation without “Cause”
(as defined in Section 5(d)) or upon a Change in Control Transaction.


 
2

--------------------------------------------------------------------------------

 
 
(f)          The Corporation shall execute and deliver in favor of the Executive
an indemnification agreement on the same terms and conditions entered into with
the other officers and directors of the Corporation. Such agreement shall
provide for the indemnification of the Executive for the term of his employment
and for a period of at least six (6) years thereafter. The Corporation shall
maintain directors’ and officers’ insurance during the Term and for a period of
at least six (6) years thereafter.


5.          Termination.
 
(a)          This Agreement and the Executive’s employment hereunder shall
terminate upon the happening of any of the following events:
 
(i)           upon the Executive’s death;
 
(ii)          upon the Executive’s “Total Disability” (as herein defined);
 
(iii)         upon the expiration of the Initial Term of this Agreement or any
Renewal Term thereof, if either party has provided a timely notice of
non-renewal in accordance with Section 3, above;
 
(iv)         at the Executive’s option, upon ninety (90) days prior written
notice to the Corporation;
 
(v)          at the Executive’s option, in the event of an act by the
Corporation, defined in Section 5(c), below, as constituting “Good Reason” for
termination by the Executive; and
 
(vi)         at the Corporation’s option, in the event of an act by the
Executive, defined in Section 5(d), below, as constituting “Cause” for
termination by the Corporation.


(b)          For purposes of this Agreement, the Executive shall be deemed to be
suffering from a “Total Disability” if the Executive is (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for a continuous period of not less than 12 months; (ii) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death, or last for continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company; or (iii)
determined to be totally disabled by the Social Security Administration. Any
question as to the existence of a disability shall be determined by the written
opinion of the Executive’s regularly attending physician (or his guardian) (or
the Social Security Administration, where applicable).


(c)          For purposes of this Agreement, the term “Good Reason” shall mean
that the Executive has resigned due to (i) any material diminution in
Executive’s authority, duties or responsibilities (unless the Executive has
agreed to such diminution); (ii) a material change in the chain of reporting
referenced in Section 2 (unless the Executive has agreed to such change); (iii)
any material diminution in the Executive’s Base Salary (unless the Executive has
agreed to such diminution); (iv) any material change in the geographic location
at which the Executive must perform services to a location outside of New York
City Metro Area without the Executive’s prior written consent; (or (v) any
material violation by the Corporation of its obligations under this Agreement.
Prior to the Executive terminating his employment with the Corporation for Good
Reason, the Executive must provide written notice to the Corporation, within 90
days following the initial existence of such condition, that such Good Reason
exists and setting forth in detail the grounds the Executive believes
constitutes Good Reason. If the Corporation does not cure the conditions
constituting Good Reason within sixty (60) days after receipt of written notice
thereof from the Executive, then Executive’s employment shall be deemed
terminated for Good Reason.


 
3

--------------------------------------------------------------------------------

 
 
(d)          For purposes of this Agreement, the term “Cause” shall mean any
material breach of this Agreement or material, gross and willful misconduct on
the part of the Executive in connection with his employment duties hereunder, in
all cases that is not cured within fourteen (14) days after receipt of notice
thereof (to the extent such breach is capable of being cured), or the
Executive’s conviction of or entering of a guilty plea or a plea of no contest
with respect to a felony or any crime involving fraud, larceny or embezzlement
resulting in material harm to the Corporation by the Executive.


6.          Effects of Termination
 
(a)          Upon termination of the Executive’s employment pursuant to Section
5(a)(i) or (ii), in addition to the accrued but unpaid compensation and vacation
pay through the date of death or Total Disability and any other benefits accrued
to him under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date, the Executive or
his estate or beneficiaries, as applicable, shall be entitled to the following
severance benefits: (i) six (6) months’ Base Salary at the then current rate,
payable in a lump sum, less withholding of applicable taxes; (ii) continued
provision for a period of twelve (12) months following the Executive’s death of
benefits under Benefit Plans extended from time to time by the Corporation to
its senior executives; and (iii) payment on a pro-rated basis of any bonus or
other payments earned in connection with any bonus plan to which the Executive
was a participant as of the date of death or Total Disability.
 
(b)          Upon termination of the Executive’s employment pursuant to Section
5(a)(iii), where the Corporation has offered to renew the term of the
Executive’s employment for an additional one (1) year period and the Executive
chooses not to continue in the employ of the Corporation, the Executive shall be
entitled to receive only the accrued but unpaid compensation and vacation pay
through the date of termination and any other benefits accrued to him under any
Benefit Plans outstanding at such time and the reimbursement of documented,
unreimbursed expenses incurred prior to such date. In the event the Corporation
tenders a Non-Renewal Notice to the Executive, then the Executive shall be
entitled to the same severance benefits as if the Executive’s employment were
terminated pursuant to Section 5(a)(v); provided, however, if such Non-Renewal
Notice was triggered due to the Corporation’s statement that the Executive’s
employment was terminated due to Section 5(a)(vi) (for “Cause”), then payment of
severance benefits will be contingent upon a determination as to whether
termination was properly for “Cause.”


 
4

--------------------------------------------------------------------------------

 
 
(c)          Upon termination of the Executive’s employment pursuant to Section
5(a)(v) or other than pursuant to Section 5(a)(i), 5 (a)(ii), 5(a)(iii),
5(a)(iv), or 5(a)(vi) (i.e., without “Cause”), in addition to the accrued but
unpaid compensation and vacation pay through the date of termination and any
other benefits accrued to him under any Benefit Plans outstanding at such time
and the reimbursement of documented, unreimbursed expenses incurred prior to
such date, the Executive shall be entitled to the following severance benefits:
(i) the greater of twelve (12) months’ Base Salary at the then current rate or
the remainder of the Base Salary due under this Agreement, to be paid in equal
semi-monthly or biweekly installments, less withholding of all applicable taxes,
at such times he would have received them if there was no termination; (ii)
continued provision for a period of twelve (12) months after the date of
termination of the benefits under Benefit Plans extended from time to time by
the Corporation to its senior executives; and (iii) payment on a pro-rated basis
of any bonus or other payments earned in connection with any bonus plan to which
the Executive was a participant as of the date of the Executive’s termination of
employment. In addition, any options or restricted stock shall be immediately
vested upon termination of Executive’s employment pursuant to Section 5(a)(v) or
by the Corporation or without “Cause”.
 
(d)          Upon termination of the Executive’s employment pursuant to Section
5(a)(iv) or (vi), in addition to the reimbursement of documented, unreimbursed
expenses incurred prior to such date, the Executive shall be entitled to the
following severance benefits: accrued and unpaid Base Salary and vacation pay
through the date of termination, less withholding of applicable taxes. Executive
shall have any conversion rights available under the Corporation’s or Benefit
Plans and as otherwise provided by law, including the Comprehensive Omnibus
Budget Reconciliation Act.
 
(e)          Any payments required to be made hereunder by the Corporation to
the Executive shall continue to the Executive’s beneficiaries in the event of
his death until paid in full.
 
7.          Vacations. The Executive shall be entitled to a vacation of three
(3) weeks per year, during which period his salary shall be paid in full. The
Executive shall take his vacation at such time or times as the Executive and the
Corporation shall determine is mutually convenient. Any vacation not taken in
one (1) year shall not accrue, provided that if vacation is not taken due to the
Corporation’s business necessities, up to three (3) weeks’ vacation may carry
over to the subsequent year.
 
8.          Covenant Not To Disclose, Compete or Solicit. Upon execution of this
Employment Agreement, the Executive and the Corporation shall enter into that
certain Non-Disclosure, Non-Competition and Non-Solicitation Agreement attached
hereto in the form of Exhibit A.
 
 
5

--------------------------------------------------------------------------------

 
 
9.          Miscellaneous.
 
(a)          Neither the Executive nor the Corporation may assign or delegate
any of their rights under this Agreement without the express written consent of
the other. This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Corporation, supersedes all prior understandings and
agreements, whether oral or written, between the Executive and the Corporation,
and shall not be amended, modified or changed except by an instrument in writing
executed by the party to be charged. The invalidity or partial invalidity of one
or more provisions of this Agreement shall not invalidate any other provision of
this Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.
 
(b)          This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(c)          The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(d)          All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.
 
(e)          This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.
 
(f)          This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
10.          Change of Control. Upon a Change of Control (as hereinafter
defined), the Executive shall receive an amount equal to the same benefits as if
the Executive’s employment were terminated pursuant to Section 5(a)(v). The
Executive (or his estate) shall receive the payments provided herein at such
times he would have received them if there was no Change of Control.
Notwithstanding anything contained herein to the contrary, in the event a Change
of Control occurs prior to the termination of the Executive’s employment
pursuant to Section 5, the Executive shall not be entitled to any additional
benefits that would have otherwise been payable upon termination of the
Executive’s Employment referenced in pursuant to Section 5 (i.e., if the
Executive is entitled to benefits upon a Change of Control, then the Executive
will not be entitled to benefits again upon a termination of his employment).
For purposes of this Agreement “Change of Control” means the occurrence of any
of the following events:


 
6

--------------------------------------------------------------------------------

 
 
(a)          Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 50% or more of the
total voting power of the Corporation’s then outstanding voting securities or
50% or more of the fair market value of the Corporation;
 
(b)          Within a twelve month period, any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 30% or more of the total voting power
of the Corporation’s then outstanding voting securities;
 
(c)          Within a twelve month period, less than a majority of the directors
are Incumbent Directors. “Incumbent Directors” will mean directors who either
(A) are directors of the Corporation as of the date hereof, or (B) are elected,
or nominated for election, to the Board with the affirmative votes of a majority
of the Incumbent Directors at the time of such election or nomination; or
 
(d)          The Corporation has sold all or substantially all of its assets to
another person or entity that is not a majority-owned subsidiary of the
Corporation.
 
Notwithstanding the preceding, the above-listed events must satisfy the
requirements of Treasury Regulation Section 1.409A-3(i)(5) in order to be deemed
a Change of Control.


11.          Section 409A.
 
(a)          Notwithstanding anything to the contrary contained in this
Agreement, if at the time of the Executive’s separation from service within the
meaning of Section 409A of the Code, the Corporation determines that the
Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit that the
Executive becomes entitled to under this Agreement on account of the Executive’s
separation from service would be considered deferred compensation subject to the
20% additional tax imposed pursuant to Section 409A(a) of the Code as a result
of the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall
not be payable and such benefit shall not be provided until the date that is the
earlier of (i) six months and one day after the Executive’s separation from
service, or (ii) the Executive’s death (the “Six Month Delay Rule”).
 
(b)          For purposes of this Section 12, amounts payable under the
Agreement should not be considered a deferral of compensation subject to Section
409A to the extent provided in Treasury Regulation Section 1.409A-1(b)(4) (i.e.,
short-term deferrals), Treasury Regulation Section 1.409A-1(b)(9) (i.e.,
separation pay plans, including the exception under subparagraph (iii)), and
other applicable provisions of Treasury Regulations Sections 1.409A-1 through
A-6.


 
7

--------------------------------------------------------------------------------

 
 
(c)          To the extent that the Six Month Delay Rule applies to payments
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.
 
(d)          To the extent that the Six Month Delay Rule applies to the
provision of benefits (including, but not limited to, life insurance and medical
insurance), such benefit coverage shall nonetheless be provided to the Executive
during the first six months following his separation from service (the “Six
Month Period”), provided that, during such Six-Month Period, the Executive pays
to the Corporation, on a monthly basis in advance, an amount equal to the
Monthly Cost (as defined below) of such benefit coverage. The Corporation shall
reimburse the Executive for any such payments made by the Executive in a lump
sum not later than 30 days following the sixth month anniversary of the
Executive’s separation from service. For purposes of this subparagraph, “Monthly
Cost” means the minimum dollar amount which, if paid by the Executive on a
monthly basis in advance, results in the Executive not being required to
recognize any federal income tax on receipt of the benefit coverage during the
Six Month Period.
 
(e)          The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
 
(f)          The Corporation makes no representation or warranty and shall have
no liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.


[Signature Page to Follow]
 
 
8

--------------------------------------------------------------------------------

 
 
CORPORATION:
 
Wizard World, Inc.
 

By: /s/ Michael Mathews         Title: Michael Mathews, Chairman        
EXECUTIVE:        
/s/ Gareb Shamus
 
Gareb Shamus
 

 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Wizard World, Inc.
 
NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT 


THIS NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT (“Agreement”)
dated as of May 25, 2011 by and between Wizard World, Inc., a corporation with a
principal place of business at 1350 Ave of the Americas, 2nd floor, New York, NY
10019 (“Employer”), and Gareb Shamus, an individual with an address c/o Wizard
World, Inc., 1350 Ave of the Americas, 2nd floor, New York, NY
10019 (“Employee”).


WITNESSETH:
 
WHEREAS, the Employee has worked in the industry of the Employer for many years
and has significant experience and contacts in the Employer’s field of business
that would be beneficial for the Employer; and
 
WHEREAS, the Employee will be employed by the Employer commencing May 25,
2011 in connection with certain aspects of the development, implementation
and/or marketing of certain products for Employer; and
 
WHEREAS, in connection with such employment, Employee may be given access to,
generate, or otherwise come into contact with certain proprietary and/or
confidential information of Employer or clients of Employer; and
 
WHEREAS, Employee and Employer desire to prevent the dissemination, unauthorized
disclosure or misuse of such information; and


NOW, THEREFORE, the parties hereto mutually agree as follows:
 

 
1. 
Covenant Not to Solicit:

 
During the period commencing on the date hereof and ending upon the termination
of the Employee’s employment by Employer for any reason, the Employee shall not
directly or indirectly induce or attempt to induce any of the employees of
Employer to leave the employ of Employer, or solicit the business of any client
or customer of Employer or any consultant to Employer.


 
10

--------------------------------------------------------------------------------

 
 

 
2.
Covenant Not to Compete:

 
Except for Employee’s business activities with PGM Media LLC, during the period
commencing on the date hereof, and ending upon the termination of the Employee’s
employment for any reason, the Employee shall not, except as a passive investor
in less than twenty percent (20%) of the equity securities of a publicly held
company, engage in, or own or control an interest in, or act as principal,
director or officer of, or consultant to, any firm or corporation (i) engaged in
a venture or business substantially similar to that of the Employer or (ii)
which is in direct or indirect competition with the Employer within the United
States of America, its territories and possessions.



 
3.  
Proprietary Information:

 
(a)          For purposes of this Agreement, “Proprietary Information” shall
mean any information belonging to the business of Employer that has not
previously been publicly released by duly authorized representatives of Employer
and shall include (but shall not be limited to) information encompassed in all
proposals, marketing and sales plans, financial information, costs, pricing
information, computer programs (including source code, object code, algorithms
and models), customer information, customer lists, and all methods, concepts,
know-how or ideas and confidential information belonging to Employer and
Employer’s customers or clients. The Employee agrees to regard and preserve as
confidential all Proprietary Information whether Employee has such Proprietary
Information in Employee’s memory or in writing or other physical form.
 
(b)          The Employee will not, without written authority from Employer to
do so, directly or indirectly, use any Proprietary Information for Employee’s
benefit or purposes, nor disclose any Proprietary Information to others, either
during the term of Employee’s employment by Employer or thereafter, except as
required by the conditions of Employee’s employment by Employer.
 
(c)          Proprietary Information shall not include any information
proposals, marketing and sales plans, financial information, costs, pricing
information, computer programs (including source code, object code, algorithms
and models), customer information, customer lists, and all methods, concepts,
know-how or ideas, created or generated by the Employee for which the Employer
has not been fully compensated.
 
(d)          No work or intellectual property created by the Employee shall be
deemed work for hire and the Employer shall only have the rights to such work or
intellectual property after fully compensating the Employee for such work or
intellectual property
 
 
11

--------------------------------------------------------------------------------

 
 

 
4.
Saving Provision:

 
The Employee expressly agrees that the covenants set forth in this Agreement are
being given to Employer in connection with the employment of the Employee by
Employer and that such covenants are intended to protect Employer against the
competition by the Employee, within the terms stated, to the fullest extent
deemed reasonable and permitted in law and equity. In the event that the
foregoing limitations upon the conduct of the Employee are beyond those
permitted by law, such limitations, both as to time and geographical area, shall
be, and be deemed to be, reduced in scope and effect to the maximum extent
permitted by law.



 
5.
Injunctive Relief:

 
The Employee acknowledges that disclosure of any Confidential Information or
breach of any of the non-competitive covenants or agreements contained herein
will give rise to irreparable injury to Employer or clients of Employer,
inadequately compensable in damages. Accordingly, Employer or, where appropriate
a client of Employer, may seek and obtain injunctive relief against the breach
or threatened breach of the foregoing undertakings, in addition to any other
legal remedies which may be available. The Employee further acknowledges and
agrees that in the event of the termination of employment with the Employer the
Employee’s experience and capabilities are such that the Employee can obtain
employment in business activities which are of a different or non-competing
nature with his or her activities as an employee of Employer; and that the
enforcement of a remedy hereunder by way of injunction shall not prevent the
Employee from earning a reasonable livelihood. The Employee further acknowledges
and agrees that the covenants contained herein are necessary for the protection
of the Company’s legitimate business interests and are reasonable in scope and
content, and that the Employee will, promptly upon the request of Employer at
any time, cause any subsequent employer to execute and deliver to Employer a
confidentiality and non-disclosure agreement in substantially the form of
Section 2 hereof and otherwise satisfactory to Employer.



 
6.
Enforceability:

 
The provisions of this Agreement shall be enforceable notwithstanding the
existence of any claim or cause of action of Employee against Employer whether
predicated on this Agreement or otherwise.



 
7.
Term:

 
This Agreement shall commence on the date hereof and shall terminate upon the
termination of the Employee’s employment by the Employer for any reason.


 
12

--------------------------------------------------------------------------------

 
 

 
8.
Governing Law:

 
The Agreement shall be construed in accordance with the laws of the State of New
York and any dispute under this agreement will only be brought in the state and
federal courts located in the County and State of York.



 
9. 
General:

 
This Agreement contains the entire agreement of the parties relating to the
subject matter hereof. This Agreement may be modified only by an instrument in
writing signed by both parties hereto. Any notice to be given under this
Agreement shall be sufficient if it is in writing and is sent by certified or
registered mail to Employee at his residence address as the same appears on the
books and records of Employer or to Employer at its principal office, attention
of the President, or otherwise as directed by Employer, from time to time.
Non-compliance with any one paragraph of this agreement shall not have an effect
on the validity of any other part of this Agreement. The provisions of this
Agreement relating to confidentiality or non-competition shall survive the
termination of employment, however caused.


IN WITNESS WHEREOF, the undersigned have set their hands.
 
Wizard World, Inc.
 
By: Mike Mathews
 
Title: Chairman
 

Signature: /s/ Mike Mathews        
Gareb Shamus
        Signature: /s/ Gareb Shamus        



 
13

--------------------------------------------------------------------------------

 
 